UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7302


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cr-00003-MHL-1)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shapat Ahdawan Nabaya appeals from the district court’s order denying seven

postjudgment motions.      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Nabaya,

No. 3:17-cr-00003-MHL-1 (E.D. Va. Aug. 9, 2019). We deny Nabaya’s motion for release

on bail and deny as unnecessary his motion for a certificate of appealability. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2